The private property of an inhabitant of a county is not liable toseizure and sale on execution for the satisfaction of a judgmentrecovered against the county.
No execution can issue upon a judgment rendered against acounty. When a judgment la rendered against a county, it is the dutyof the supervisors to apply such funds in the treasury of the county as arenot otherwise appropriated, to its payment; or If there are so funds,and they possess the requisite power, to levy a tax for that purpose,and if they fall or refuse to apply the funds, or to execute the power,resort may be bad to a mandamus. Bat if they have no funds,and the power to levy the tax has not been delegated to them, theLegislature must be invoked for additional
After stating tie facts of the case, delivered the opinion of the Court — TERRY, G. J., coucurring.
The only question presented for consideration is, whether the private property of an inhabitant of a county is liable to seizure and sale on execution for the satisfaction of a judgment recovered against the county.
In support of the affirmative of this question, several authorities are cited by the appellant, principally from the reports of Massachusetts and Connecticut Upon examination, they will be found to admit that the. doctrine sustained by them is peculiar to the New England States.
In Massachusetts, the individual liability of the inhabitants of towns and parishes is treated as an exception to the general rule, and is founded upon immemorial usage. (5 Dane's Ab., 158; Chase v.
Merrimack Bank, 19 Pick., 668; Gaskill v. Dudley, 6 Met., 551.)
In Beardsley v. Smith, (16 Conn., 374,) a judgment was recovered against the city of Bridgeport, a municipal corporation — circumstance which does not affect the principle in question — and the Court, in holding that the execution issued upon the judgment might be levied upon and satisfied out of the private property of an individual member of the corporation, says: "We know that the relation in which the members of municipal corporations in this State have been supposed, to stand, in respect to the corporation itself, as well as to its creditors, has elsewhere been considered in somerespects peculiar. We have treated them, for some purposes, as parties to corporate proceedings, and their individuality has not been considered as merged in their" corporate connection. Though corporators, they have been holden to be parties to suits by or against the corporation, and individually liable for its debts."
We are unable to find any adjudged case in the other States going to the extent of the Courts in New England, and, as we have seen, the rule is there regarded as peculiar, or founded on immemorial usage. There appear to us insurmountable difficulties in the way of any just application of the rule. The inhabitants of a county are constantly changing; those who contributed to the debt may he non-residents upon the recovery of the judgment, or the levy of the execution; those who opposed the creation of the liability may be subjected to its payment, whilst those by whose fault the burthen has been imposed may be entirely relieved of responsibility. Again, it is a settled principle that whenever one of several is held liable for their joint *Page 409 
debt, he may have recourse, upon its payment, to the others for contribution. To enforce this right against the inhabitants of a county, even where its population is small, would lead to such a multiplicity of suits as to render the right utterly valueless. Or if, as might he the case, the party should institute his action against the county for the amount which he had thus paid on its account, and recover judgment, he mighty in turn, levy upon the . property of another inhabitant, and even of the original creditor himself, if he should also be an inhabitant of the county. And it might be insisted that the creditor, if an inhabitant of the county, was only entitled to a proportional part of his judgment from the other inhabitants, or why might not the entire judgment be satisfied out of his own property? If all the private property of the inhabitants of a county may he indiscriminately seized by the officer, we do not perceive any ground for excepting that of the creditor itself. And if a contribution was sustained, the person who was compelled to pay more than his share would be obliged to resort to a similar remedy, and thus there would be such a continuing series of difficulties and inconveniences attending the assertion of the rule for which the appellants contend, as to render it a source of far greater evil than good.
In Russell v. The Men of Devon, (2 Term, 667,) an action was brought against the KEN dwelling in. the county for an injury sustained by an individual in consequence of a breach of their . duty in not keeping a bridge in repair; and Lord Kenyon, C. J., held that there was no law or reason for supporting the action against the defendants, and observed that, "if it be reasonable that they should be by law liable to such an action, recourse must be had to the Legislature for that purpose." And in the same case, Ashhurst, J., said: "It is a strong resumption that that which never has been done can not by law be done at all. And it is admitted that no such action as the present has ever been brought, though the occasion must have frequently happened. But it has been said that there is a principle of law on which this action may be maintained, namely: that where an individual sustains an injury by the neglect or default of another, the law gives him a remedy. But there is another general principle of law which is more applicable to this case, that it is better that an individual should sustain an injury than that the public should suffer an, inconvenience. Now, if this action could be sustained, the public would suffer a great inconvenience; for, if damages are recoverable against the county, at all events they must be levied on one or two individuals, who have no means whatever of reimbursing themselves; for, if they were to bring separate actions against each individual of the county for his proportion, it is better that the plaintiff should be without remedy." *Page 410 
Whoever becomes a creditor of a county, most look to its revenues alone for payment. The statute has authorized a suit against the county by which his demand may pass into judgment, but it has given no remedy by execution. When the judgment is rendered, it becomes the duty of the supervisors to apply such funds in the treasury of the county as are not otherwise appropriated, to its payment, or if there are no funds, and they possess the requisite power, to levy a tax for that purpose, and if they fail or refuse to apply the funds, or to exercise the power, he can resort to a mandamus. But if they have no funds, and the power to levy the tax has not been delegated to them the Legislature most' be invoked for additional authority. (Ad to create a Board of Supervisors, § 24; Practice Act, as amended, § 219; Gilman v. Contra Costa County, 8 Cal., 52; Wilsonv. Commissioners of Huntington, 7 Seargt. and Rawle, 199.)
Judgment affirmed. *Page 345